JOHNSON, Justice.
This case was appealed from an order of the trial court denying the motion of the Sawyers for a new trial on the ground that the verdict of the jury was inadequate. We assigned the case to the Court of Appeals, which issued an opinion holding (1) that the trial court correctly followed the standards for considering the motion (part I) but (2) that the order was vacated and the case remanded to the trial court “to identify the particular facts, if any, which rationally explain” the jury’s verdict (part II). Sawyer v. Claar, 115 Idaho 322, 329, 766 P.2d 792, 799 (1988).
Claar requested review of the decision of the Court of Appeals by this Court, and we granted review.
We have reviewed and considered the briefs, the record, the transcript, the exhibits, and the opinion of the Court of Appeals. We have also listened to and considered the oral arguments of the parties that were presented to us. Based on this review and consideration, we concur with part I of the opinion of the Court of Appeals, which held that the trial court did not err in the manner in which the decision to deny the motion for new trial was reached. In this part of its opinion the Court of Appeals correctly applied I.R.C.P. 59(a)(5) and the decisions of this Court establishing the standards to be followed by our trial courts in considering motions for new trial under this rule.
*158In part II of its opinion the Court of Appeals held that although the trial court reached a decision to deny the motion for new trial “in a permissible manner,” the decision was not a “sound exercise of discretion,” because the. verdict fell below “a range of reasonable expectation.” 115 Idaho at 325, 328, 766 P.2d at 795, 798. In doing so, the Court of Appeals concluded that the verdict was “so low that it is analogous to a result beyond the second deviation.” The reference to “the second deviation” was to a statistical method for measuring the variability of data. Id. at 328, 766 P.2d at 798. We reject part II of the opinion of the Court of Appeals as injecting an erroneous element into the methods this Court has prescribed for our trial courts in deciding motions for new trial under I.R.C.P. 59(a)(5). Our trial judges are not required to be statisticians. We will not measure the result of their consideration of these motions by reference to statistical analysis based on verdicts in other cases nor by reference to the opinion of appellate judges as to the adequacy of the verdict.
We affirm the order of the trial court denying the Sawyers’ motion for new trial on the basis of the rationale contained in part I of the opinion of the Court of Appeals.
Costs on appeal to respondent.
BAKES, C.J., and BOYLE and McDEVITT, JJ., concur.